50 N.J. 284 (1967)
234 A.2d 393
JUAN ANTONIO RIVERA, PETITIONER-RESPONDENT,
v.
GREEN GIANT COMPANY, RESPONDENT-APPELLANT.
The Supreme Court of New Jersey.
Argued October 9 and 10, 1967.
Decided October 23, 1967.
Mr. Gerald W. Conway argued the cause for appellant (Messrs. Schreiber and Lancaster, attorneys).
Mr. Sol D. Kapelsohn argued the cause for respondent (Messrs. Kapelsohn, Lerner, Leuchter & Reitman, attorneys; Mr. Lawrence E. Maisel on the brief).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Lewis in the Appellate Division.
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, GOLDMANN, SCHETTINO and HANEMAN  7.
For reversal  None.